SUPREME COURT OF THE STATE OF NEW YORK
            Appellate Division, Fourth Judicial Department
1300
CA 10-02020
PRESENT: SCUDDER, P.J., CENTRA, VALENTINO, WHALEN, AND MARTOCHE, JJ.


YVONNE CLARK, PLAINTIFF-RESPONDENT,

                     V                            MEMORANDUM AND ORDER

GREGORY CLARK, DEFENDANT-RESPONDENT.
-------------------------------------
LISA M. FAHEY, ESQ., ATTORNEY FOR THE
CHILDREN, APPELLANT.


LISA M. FAHEY, ATTORNEY FOR THE CHILDREN, EAST SYRACUSE, APPELLANT PRO
SE.


     Appeal from a judgment of the Supreme Court, Onondaga County
(Kevin G. Young, J.), entered May 14, 2010. The judgment, inter alia,
granted custody of the parties’ children to defendant.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed without costs.

     Memorandum: The Attorney for the Children (AFC) appeals from a
judgment that, inter alia, granted custody of the three children to
defendant. We conclude that Supreme Court, having properly considered
the various factors involved in determining the best interests of the
children (see generally Eschbach v Eschbach, 56 NY2d 167, 171-174; Fox
v Fox, 177 AD2d 209, 210), properly granted custody to defendant. We
note that the children’s preferences “are not determinative” (Matter
of VanDusen v Riggs, 77 AD3d 1355, 1356). Here, the court’s findings
were based on its assessment of the credibility of the witnesses, and
we accord great deference to the court’s determination (see Matter of
McLeod v McLeod, 59 AD3d 1011, 1011).




Entered:   December 21, 2012                    Frances E. Cafarell
                                                Clerk of the Court